UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 11, 2011 American Vantage Companies (Exact Name of Registrant as Specified in Its Charter) Nevada 0-10061 04-2709807 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) P. O. Box 81920, Las Vegas, Nevada (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (702) 227-9800 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On February 17, 2011, American Vantage Companies issued a press release with respect to the receipt of a summons and complaint concerning its subsidiary, Brownstone, LLC, and the Big Sandy Rancheria Tribe of Western Mono Indians. A copy of the press release is included as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release issued by American Vantage Companies on February 17, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMERICAN VANTAGE COMPANIES   (Registrant) Date: February 17, 2011 By: /s/ Anna M. Morrison Name:Anna M. Morrison Title:Chief Financial Officer Exhibit Index Exhibit No. Description Press Release issued by American Vantage Companies on February 17, 2011
